MCCARTHY, j.
I concur in the affirmance of the judgment. As to the principal question involved, I agree with that part of the opinion which holds that the search and seizure resulting in the state’s obtaining and introducing in evidence state’s Exhibit 4 were not unreasonable or unlawful under .Const., art. 1, see. 17, but were reasonable and lawful as incidental to a lawful arrest. I do not concur in that part of the opinion which approves the doctrine of People v. Mayen, 188 Cal. 237, 205 Pac. 435, and disapproves the doctrine of Weeks v. United States, 232 U. S. 382, Ann. Cas. 1915C, 1177, 34 Sup. Ct. 341, 58 L. ed. 652, L. R. A. 1915B, 834.
Justices Dunn and Lee authorize me to state that they join in this concurring opinion.
Petition for rehearing denied.